cca_2017050511184404 id uilc number release date from sent friday may am to cc bcc subject effect of tax_court decision on employment_tax audits and the disclosure of tax_return information for purposes of abatement under code sec_3402 ---------- you asked whether the decision in mescalero v commissioner t c no date may be properly relied upon by taxpayers or their representatives to require the service to provide worker return_information during the conduct of employment_tax audits either during the examination process or during appeals consideration as set forth more fully below mescalero does not require the service to provide such third party tax_return information during either the examination or appeals process the opinion in mescalero is limited to worker return_information requested during the discovery process in a tax_court proceeding when the tax_court has determined that the requested information is disclosable in the judicial proceeding determined that the requested information is relevant to an issue in the tax_court proceeding and balanced the relevancy of the requested information against the burden placed on the government in producing the information in accordance with tax_court rules b and c in worker classification employment_tax examinations where examiners have concluded that the use of a mandatory reduced_rate provided in code sec_3509 or sec_3509 is not applicable because intentional disregard has occurred and thus abatement of income_tax_withholding under code sec_3402 may be available and in employment_tax examinations where worker classification is not at issue the service should continue to follow the procedures outlined in internal_revenue_manual sec_4 procedures for relief under sec_3402 and or sec_3102 in examination these procedures authorize examiners to accept original forms statement of payments received before an examination is closed and to consider such forms prima facie evidence of the reporting and payment of tax these procedures do not authorize examiners to disclose worker return_information to the taxpayer or its representative during an examination the mescalaro tax_court decision during the through tax years the mescalero tribe the tribe either employed or contracted with several hundred workers during each of these years the tribe timely issued forms w-2 to its employees and forms to workers it considered its contractors the service determined that some of the contractors who received forms should have been classified as employees and subject_to fica and income_tax_withholding in connection with the tax_court proceeding the tribe served a discovery request asking that the service search the records of workers to determine whether they reported their form_1099 income on form_1040 and paid their income_tax liabilities the tribe requested this information during the discovery process after it claimed to have attempted to obtain forms for each of the workers at issue but did not receive forms back from the workers the tribe argued that this information was relevant and necessary to determine whether the tribe is entitled to an abatement of withholding pursuant to code sec_3402 sec_3402 provides that if the employer fails to deduct and withhold income_tax and thereafter the tax against which such tax may be credited is paid the tax so required to be deducted and withheld shall not be collected from the employer regulation sec_31_3402_d_-1 provides that the employer will not be relieved of his liability for payment of the tax required to be withheld unless he can show that the tax against which the tax under sec_3402 may be credited has been paid sec_3402 does not relieve the employer from liability for any penalties or additions to tax otherwise applicable in respect of the failure to deduct and withhold the service opposed the discovery request on the basis that the information was barred from disclosure pursuant to code sec_6103 that the burden_of_proof with respect to sec_3402 remains entirely on the taxpayer and that the production of the requested information would place a burden on the service the court analyzed whether the information requested by the tribe was directly related to a transactional relationship between the tribe and the workers and whether the workers’ return_information directly related to the resolution of an issue in the tax_court proceeding as required by sec_6103 the court found that the requested return_information directly relates to a transactional relationship between the tribe and the workers and that the return_information showing whether the workers paid the taxes is directly related to the resolution of the tribe’s income_tax_withholding liabilities with respect to whether the information was subject_to discovery under the tax_court rules the court first looked to whether the requested information was relevant to the subject matter in the case under tax_court rule b and then looked at tax_court rule c to determine whether the production of the requested information was unduly burdensome on the service exhausted its own ability to find its workers and return_information regarding only in noting the tribe’s indication that it had already workers was not particularly voluminous the court found the information requested was discoverable it is important to note that the court’s determination that the workers’ return_information was discoverable was based largely on the representation by the tribe that it has already made a significant effort to locate the workers and that it had failed only with respect to a relatively small number it is also important to note that sec_6103 authorizes disclosure but does not require it thus the court’s determination that the workers’ return_information is disclosable under sec_6103 does not create a requirement that the service disclose the information thus mescalero does not stand for the proposition that taxpayers and or their representatives are entitled to workers’ return_information during the conduct of an employment_tax audit or at the appeals consideration level instead the mescalero decision is limited to discovery requests made by a taxpayer during the pendency of a tax_court proceeding where the tax_court has the ability to determine whether the requested information is disclosable pursuant to sec_6103 and has balanced the relevancy of the requested information against the burden placed on the service pursuant to tax_court rules b and c we suggest that you encourage exam and appeals to contact their local tegedc area_counsel when presented with arguments from a taxpayer invoking the mescalero opinion thanks --------------------- --------------------------------------------- --------------------------------------------------- ----------------------------------------- ---------------------
